Citation Nr: 1026248	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 
1976 to March 1980 and from April 1982 to October 1983.  

This matter came before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a decision issued in October 2008, the Board denied the claim.  
The Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court), and, in a February 2010 
Memorandum Decision, with Judgment entered in March 2010, the 
Court reversed the Board's October 2008 decision and remanded the 
claim for service connection for PTSD to be granted.  


FINDINGS OF FACT

The Court of Appeals for Veterans Claims has ordered, in its 
Memorandum Decision of February 2010, that the Veteran's claim 
for service connection for PTSD be granted.


CONCLUSION OF LAW

Consistent with the Memorandum Decision of the Court, the Board 
concludes that posttraumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b), 7252(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).


ORDER

Service connection for PTSD is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


